                           Case 4:15-cr-00164-KGB Document 350 Filed 12/16/20 (NOTE:
AO 245C (Rev. 09/19) Amended Judgment in a Cri minal Case
                                                                              Page Identify
                                                                                     1 of 7Changes with Asterisks (*)}
                     Sheet I



                                          UNITED STATES DISTRICT COURT
                                                    Eastern District of Arkansas
                                                                 )
           UNITED STATES OF AMERICA                                  AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                 )
                          v.                                     )
                     ELSA SOLIS                                  ) Case Number: 4:15-cr-00164-02 KGB
                                                                 ) USM Number:
Date of Original Judgment: _ 1_/_1_8/_2_0_18_ _ _ _ _ __ )            JONATHAN T. LANE
                              (Or Date of last Amended Judgment) ) Defendant's Attorney

THE DEFENDANT:
                                                                                                                    FILED
                                                                                                              U S DISTRICT COURT
D      pleaded guilty to count(s)                                                                         EASTERN DISTRICT ARKANSAS

D      pleaded nolo contendere to count(s)
       which was accepted by the court.
l!f"   was found guilty on count(s)       1 ss and 2ss
                                        - - - - - -- - --                 - - - - - - - ------""-'----"-'"-==,-:--=-tt~   -)-jiJf--\-----,1""'-----~   ------
       aft er a plea of not guilty.
                                                                                                                                                 DEP CLERK
The defendant is adjudicated guilty of these offenses:
Title & Section                     Nature of Offense                                                            Offense Ended                          Count
21 U.S .C. §§ 846 and               Conspiracy to Possess with Intent to Distribute and                          7/19/2015                              1ss

841(a)(1) and (b)(1)(A)             Distribute Methamphetamine, a Class A Felony


       The defendant is sentenced as provided in pages 2 through - - - '7 - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)
l!f"   Count(s)   1, 1s, 2, and 3s                          D   is   ~ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days ofany change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                             1/10/2018
                                                                                  Date of Imposition of Judgment




                                                                                         Kristine G . Baker                              U.S. District Judge
                                                                                 Name and Title of Judge


                                                                                  Date                             •
                           Case 4:15-cr-00164-KGB Document 350 Filed 12/16/20 Page 2 of 7
 AO 245C (Rev. 09/ 19) Amended Judgment in a Criminal Case
                       Sheet IA                                                  (NOTE: Identify Changes with Asterisks (*))
                                                                            Judgment -   Page   - =2-     of         7
DEFENDANT: ELSA SOLIS
CASE NUMBER: 4:15-cr-00164-02 KGB

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                      Offense Ended                  Count
21 U.S.C. § 841 (a)(1)            Possession with Intent to Distribute   7/19/2015                      2ss

and (b)(1)(A)                     Methamphetamine, a Class A Felony
AO 245C (Rev. 09/19)
                          Case 4:15-cr-00164-KGB Document 350 Filed 12/16/20 Page 3 of 7
                       Amended Judgment in a Criminal Case
                       Sheet 2 - Imprisonment                                                                     (NOTE: Identify Changes with Asterisks(*))
                                                                                                             Judgment -   Page _ _ _ of
DEFENDANT: ELSA SOLIS
CASE NUMBER: 4:15-cr-00164-02 KGB

                                                                 IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
235 months on Counts One and Two. All such terms are to run concurrently.




l!I     The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant participate in educational and vocational programs during incarceration. The
        Court further recommends the defendant be incarcerated in a facility close to Central Arkansas.




I!]    The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:

        D     at                                     D       a.m.     D     p.m.      on

       D      as notified by the United States Marshal.

D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       D      before 2 p.m. on

       D      as notified by the United States Marshal.

       D      as notified by the Probation or Pretrial Services Office.



                                                                       RETURN
I have executed this judgment as follows :




       Defendant delivered on                                                                to

at                                                           with a certified copy of this judgment.




                                                                                                          UNITED STA TES MARSHAL



                                                                               By
                                                                                                       DEPUTY UNITED STATES MARSHAL
                              Case 4:15-cr-00164-KGB Document 350 Filed 12/16/20 Page 4 of 7
     AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                          Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                                          4_
                                                                                                           Judgment-Page_ _          of         7
DEFENDANT: ELSA SOLIS
CASE NUMBER: 4:15-cr-00164-02 KGB
                                                            SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     Five years on Counts One and Two to run concurrent.




                                                        MANDATORY CONDITIONS
I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
t      D You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.     [!l' You must cooperate in the collection of DNA as directed by the probation officer. (checkifapplicable)
5.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                          Case 4:15-cr-00164-KGB Document 350 Filed 12/16/20 Page 5 of 7
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                          Judgment-Page - ~5~~ of            7
DEFENDANT: ELSA SOLIS
CASE NUMBER: 4:15-cr-00164-02 KGB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
        time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers ).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: ,vww.uscourts.gov.

Defendant's Signature                                                                                       Date
                          Case
AO 245C (Rev. 09/19) Amended       4:15-cr-00164-KGB
                               Judgment in a Criminal Case      Document 350 Filed 12/16/20 Page 6 of 7
                     Sheet 5 - Criminal Monetary Penalties                                                  (NOTE: Identify Changes with Asterisks(*))
                                                                                                     Judgment- Page -    ~6~_of - -~?'---- -
DEFENDANT: ELSA SOLIS
CASE NUMBER: 4:15-cr-00164-02 KGB
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                  Assessment                 Restitution                Fine                AV AA Assessment*            JVT A Assessment**
'TOTALS          $ 200.00                $                          $                   $                            $



D The determination of restitution is deferred until        -----
                                                                         . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                     Restitution Ordered                    Priority or Percentage




TOTALS                            $                          0.00          $                      0.00
                                      - - - - - - - - --


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D the interest requirement is waived for          D fine       D restitution.
     D the interest requirement for the         D    fine    D restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.          115-299.
** Justice for Victims of Trafficking Act of2015, Pub. L. No. I 14-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                          Case 4:15-cr-00164-KGB Document 350 Filed 12/16/20 Page 7 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment -   Page __J__      of
DEFENDANT: ELSA SOLIS
CASE NUMBER: 4:15-cr-00164-02 KGB


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

•A    @' Lump sum payment of$ _2_00_._0_0_ ___ due immediately, balance due

           D not later than _ _ _ _ _ _ _ __ _ , or
           D in accordance with D C, D D, D E, or                         D   F below; or

B     D Payment to begin immediately (may be combined with                D C,      D D, or D F below); or
C     D   Payment in equal _ __ _ _ (e.g., weekly, monthly, quarterly) installments of $      _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D   Payment in equal _ __ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ ____ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E     D    Payment during the term of supervised release will commence within _ ___ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the comt has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                           if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following comt cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of prosecution
and court costs.
